EXHIBIT 10.2

 

 

Amendment No. 1 to Offer Letter

 

 

 

This Amendment No. 1 (this “Amendment”) is an amendment to the Offer Letter by
Vince, LLC (“Vince”), dated June 30, 2016, as accepted by Mark Engebretson (the
“Offer Letter”).  

 

The first paragraph under the heading “Working at Our LA Office” in the Offer
Letter is deleted in its entirety and is replaced by the following:

 

“To support your employment in Los Angeles, the Company will pay $48,000 per
year (the “Housing Stipend”) to be used for purposes of rent and other housing
related expenses, provided to you in a manner as agreed to by you and the
Company from time to time in writing.  Notwithstanding the foregoing, in the
event the Housing Stipend is used for rent, it shall be provided in monthly
installments, and any such monthly installment shall not in any event exceed
$4,000 per month.

 

If your employment is terminated, voluntarily by you or involuntarily by Vince
for cause, within one year of your start date, you will be required to repay the
entire amount of the Housing Stipend you used hereunder through the date of your
termination.”

 

This Amendment shall amend, modify and supersede, to the extent of any
inconsistencies, the provisions of the Offer Letter.  Except as expressly
modified by this Amendment, the Offer Letter shall remain in full force and
effect as previously drafted.

 

 

 

 

/s/ Melissa Wallace

September 12, 2016

Melissa Wallace

Date

Senior Vice President, Human Resources

 

 

 

 

I agree to the terms as outlined above.

 

 

/s/ Mark Engebretson

October 25, 2016

Mark Engebretson

Date

 

 